Name: Council Regulation (EEC) No 223/85 of 29 January 1985 on the conclusion of the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other
 Type: Regulation
 Subject Matter: America;  fisheries;  European construction;  international affairs;  Europe
 Date Published: nan

 Avis juridique important|31985R0223Council Regulation (EEC) No 223/85 of 29 January 1985 on the conclusion of the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other Official Journal L 029 , 01/02/1985 P. 0008 - 0008 Finnish special edition: Chapter 11 Volume 11 P. 0173 Spanish special edition: Chapter 04 Volume 3 P. 0103 Swedish special edition: Chapter 11 Volume 11 P. 0173 Portuguese special edition Chapter 04 Volume 3 P. 0103 COUNCIL REGULATION (EEC) No 223/85 of 29 January 1985 on the conclusion of the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas it is in the Community's interest to approve the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other, signed at Brussels on 13 March 1984, HAS ADOPTED THIS REGULATION: Article 1 The Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The implementation protocols provided for in Article 2 of the Agreement shall be approved according to the procedure laid down in Article 43 of the Treaty. Article 3 The President of the Council shall give the notification provided for in Article 13 of the Agreement. Article 4 This Regulation shall enter into force on the date of the entry into force of the Treaty amending, with regard to Greenland, the Treaties establishing the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1985. For the Council The President G. ANDREOTTI (1) OJ No C 172, 2.7.1984, p. 83. AGREEMENT on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other THE EUROPEAN ECONOMIC COMMUNITY, hereinafter referred to as "the Community", on the one hand, and THE GOVERNMENT OF DENMARK AND THE LOCAL GOVERNMENT OF GREENLAND, on the other hand, IN THE SPIRIT of cooperation resulting from the Community's decision to grant the status of overseas territory to Greenland and having regard to the Protocol on the special arrangements applicable to Greenland; RECALLING the status of Greenland, which is both autonomous and an integral part of one of the Member States of the Community; CONSIDERING the vital importance to Greenland of fisheries, which constitute an essential economic activity; CONSIDERING their mutual interest in the conservation and rational management of fish stocks in the waters located off the coast of Greenland; WHEREAS, for the Community, the maintenance of the fishing activities, in Greenland waters, of vessels flying the flag of a Member State plays an essential part in the proper functioning of the common fisheries policy; WHEREAS the procedures for the accession of Denmark, with regard to Greenland, to the Convention for the Conservation of Salmon in the North Atlantic Ocean (1) have been initiated ; whereas, pending their completion, appropriate steps will be taken by the authorities responsible for Greenland to regulate salmon fishing in Greenland waters in compliance with the obligations arising from that Convention, HAVE AGREED AS FOLLOWS: Article 1 This Agreement establishes the principles and rules which will govern the fishing activities, in Greenland waters, of vessels flying the flag of a Member State of the Community and registered in that Member State. Article 2 1. Fishing vessels flying the flag of a Member State of the Community and registered in that Member State shall be authorized to operate in Greenland waters subject to the conditions laid down by the Parties to this Agreement in the implementation Protocols. 2. The catch possibilities under paragraph 1 shall be fixed at a quantity which, taking into account the position regarding stocks, ensures that Community fishing activities in the Greenland fishing zone are carried out in a satisfactory manner. The catch quantities fixed for the Community in the first implementation Protocol and the way in which stocks develop shall constitute a reference basis for fixing future catch possibilities. 3. The fishing quotas allocated to the Community under paragraph 1 may be taken by vessels which do not fly the flag of a Member State of the Community to the extent to which this is necessary for the proper functioning of the fisheries agreements concluded by the Community with third countries and on the terms agreed between the Parties. Article 3 The competent authorities of the Community shall, in due course, notify the authorities responsible for (1) OJ No L 378, 31.12.1982, p. 25. Greenland of the names, registration numbers and other essential characteristics of fishing vessels which may be authorized to fish within the area of fisheries jurisdiction of Greenland. The authorities responsible for Greenland shall then issue to vessels designated by the Community licences commensurate with the fishing possibilities granted in accordance with Article 2. Article 4 1. The authorities responsible for Greenland shall take all the measures necessary to ensure conservation and rational management of stocks and regulation of fisheries within the area of fisheries jurisdiction of Greenland. To this end, on the date of entry into force of this Agreement, they shall implement measures corresponding to those in force the previous day. 2. Community fishing vessels shall, when fishing within the area of fisheries jurisdiction of Greenland, comply with the conservation measures, other terms and conditions, and all rules and regulations governing fishing activities in that area, as provided in paragraph 1. 3. The authorities responsible for Greenland shall notify in advance and in due time all new measures, terms, rules or regulations. 4. The provisions adopted pursuant to this Article and the controls carried out to ensure compliance with them shall take into account the need not to compromise the catch possibilities agreed. Article 5 1. The authorities responsible for Greenland may take within the area of fisheries jurisdiction of Greenland such measures in conformity with international law as may be necessary to ensure compliance with the provisions of this Agreement by vessels of the Community. 2. The authorities of the Community shall take all necessary measures to ensure compliance by these vessels with the provisions of this Agreement and other relevant rules. Article 6 In return for the catch possibilities utilized under this Agreement, the Community shall pay Greenland financial compensation as fixed in the Protocols referred to in Article 2 (1). Article 7 Where, for a given fishing year, biological circumstances require the total volume of catches from a particular stock to be fixed at a level which does not permit Greenland to meet the obligation arising from Article 2 and, at the same time, to maintain its fishing activities at a level corresponding to minimum quantities laid down in the Protocols referred to in Article 2 (1), the corresponding quotas agreed with the Community for the stock or stocks concerned shall be reduced accordingly, without this reduction affecting the level of the financial compensation referred to in Article 6. The Parties shall hold consultations to examine the situation as regards stocks and appropriate measures for encouraging their reconstitution as well as to seek ways and means whereby the abovementioned quotas may be transferred to other stocks, other species or subsequent years. Article 8 1. A special priority for the Community on access to supplementary catch possibilities, which exceed the catch capacities of the Greenland fleet and the annual quotas agreed for the Community under the Protocols referred to in Article 2 (1), shall be offered by the authorities responsible for Greenland in the light of the special interests of the Community in the exploitation of the stocks concerned and bearing in mind its contribution to their conservation and its participation in the development of Greenland. 2. In allocating the supplementary catch possibilities referred to in paragraph 1, the authorities responsible for Greenland shall offer to the Community, against appropriate payment, quantities which correspond, for cod of the western stock of Greenland, to at least 20 % of an increase in the TAC above 75 000 tonnes. Article 9 The Parties undertake to cooperate, either directly or within international organizations, to ensure proper management and conservation of stocks in which they have a mutual interest and to facilitate the necessary scientific research. Article 10 Should the position of one the Parties deteriorate substantially because of a serious violation by the other Party of the undertakings given in this Agreement, the Parties shall hold consultations without delay with a view to restoring balance to their relations on fisheries matters. Where a satisfactory solution has not been found within two months, the Party which considers its interest to have suffered may suspend application of the Agreement. Article 11 Nothing in this Agreement shall affect or prejudice in any manner the views of either Party with respect to any matter relating to the Law of the Sea. Article 12 This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Economic Community is applied and under the conditions laid down in that Treaty and, on the other hand, to Greenland. Article 13 This Agreement shall enter into force on the date of entry into force of the Treaty amending, with regard to Greenland, the Treaties establishing the European Communities. The Parties shall notify each other of completion of the procedures necessary for this purpose. Article 14 The Parties shall hold consultations on matters relating to the implementation and proper functioning of this Agreement and of the Protocols concluded for its implementation and, in good time before the date of expiry of those Protocols, with a view to determining the fishing arrangements for the following period. Article 15 This Agreement shall be concluded for a period of 10 years running from the date of its entry into force. Should the Agreement not be terminated by either Party through notice of termination given at least nine months before the date of expiry of the 10-year period, it shall remain in force for additional periods of six years, provided that notice of termination has not been given at least nine months prior to the expiry of each period. Article 16 This Agreement is drawn up in duplicate in the Danish, Dutch, English, French, German, Greek and Italian languages, each text being equally authentic. UdfÃ ¦rdiget i Bruxelles, den trettende marts nitten hundrede og fireogfirs. Geschehen zu BrÃ ¼ssel am dreizehnten MÃ ¤rz neunzehnhundertvierundachtzig. >PIC FILE= "T0027985"> Done at Brussels on the thirteenth day of March in the year one thousand nine hundred and eighty-four. Fait Ã Bruxelles, le treize mars mil neuf cent quatre-vingt-quatre. Fatto a Bruxelles, addÃ ¬ tredici marzo millenovecentottantaquattro. Gedaan te Brussel, de dertiende maart negentienhonderd vierentachtig. For RÃ ¥det for De europÃ ¦iske FÃ ¦llesskaber FÃ ¼r den Rat der EuropÃ ¤ischen Gemeinschaften >PIC FILE= "T0027986"> For the Council of the European Communities Pour le Conseil des CommunautÃ ©s europÃ ©ennes Per il Consiglio delle ComunitÃ europee Voor de Raad van de Europese Gemeenschappen >PIC FILE= "T0027987"> For den danske regering og det grÃ ¸nlandske landsstyre FÃ ¼r die Regierung DÃ ¤nemarks und die Ã ¶rtliche Regierung GrÃ ¶nlands >PIC FILE= "T0027988"> For the Government of Denmark and the local Government of Greenland Pour le gouvernement du Danemark et le gouvernement local du Groenland Per il governo della Danimarca ed il governo locale della Groenlandia Voor de Regering van Denemarken en de Plaatselijke Regering van Groenland >PIC FILE= "T0027989">